REVISED September 20, 2016

        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                                 United States Court of Appeals
                                                                          Fifth Circuit
                                  No. 15-10404                          FILED
                                                                September 13, 2016
                                                                   Lyle W. Cayce
                                                                        Clerk
MARK A. COWART,

            Plaintiff–Appellee,

v.

ERWIN, SRT Officer,

            Defendant–Appellant.




                Appeal from the United States District Court
                     for the Northern District of Texas


Before STEWART, Chief Judge, and OWEN and COSTA, Circuit Judges.
PRISCILLA R. OWEN, Circuit Judge:
      Former prisoner Mark A. Cowart filed suit against four Dallas County
Jail detention officers, including Special Response Team Officer Erwin,
pursuant to 42 U.S.C. § 1983 and state law, claiming that the officers beat him
without justification. After the officers unsuccessfully argued that Cowart
failed to exhaust administrative remedies as required by the Prison Litigation
Reform Act (PLRA), a jury trial ensued. The jury found Erwin liable as to all
claims, awarding both compensatory and punitive damages. On appeal, Erwin
                                        No. 15-10404
assails the district court’s ruling on her PLRA defense as well as its denial of
her post-verdict motions. We affirm.


                                               I
      Cowart originally filed suit against the Dallas County Jail, Officer Erwin
and various John Doe officers. After the district court dismissed the John Doe
defendants and the Jail, we vacated the dismissal to permit discovery
regarding the identity of other involved officers. 1 Cowart ultimately proceeded
against Erwin and three other detention officers—Officers Garrett, Weeks, and
Holt—and asserted claims for excessive force and bystander liability under
§ 1983, as well as assault under state law.             The officers moved for summary
judgment, arguing in relevant part that Cowart failed to comply with the
PLRA’s exhaustion requirement and that Cowart’s claims were barred by
qualified and official immunity. After the district court denied the motion, a
magistrate judge held an evidentiary hearing to resolve factual disputes
underlying the officers’ PLRA defense.
      At the hearing, Cowart testified that he handed a grievance form to an
officer at the jail on April 22, 2009, just eight days after Cowart’s altercation
with the officers. Cowart did not receive a response from the jail’s Grievance
Board, however, prior to his May 21, 2009 transfer to the custody of the Texas
Department of Criminal Justice. A grievance officer testified that no response,
either interim or final, was issued because the Board never received a
grievance from Cowart.
      Crediting Cowart’s testimony, the magistrate judge concluded that
Cowart satisfied the PLRA’s exhaustion requirement by handing his grievance
to a jail staff member. He determined that the PLRA required nothing further,


      1   Cowart v. Dall. Cty. Jail, 439 F. App’x 332, 332-33 (5th Cir. 2011) (per curiam).
                                               2
                                      No. 15-10404
as the jail’s grievance procedures became unavailable to Cowart when he was
transferred from the jail’s jurisdiction. 2          The district court adopted the
magistrate’s findings and conclusions and the suit proceeded to trial.
        At trial, the jury heard sharply divergent testimony regarding the
altercation between Cowart and the detention officers. All parties agree that
on April 14, 2009, several detention officers conducted a “shakedown” of the
tank in which Cowart was housed. The officers ordered the inmates to line up
against the wall and assume a submissive position—on their knees, hands
behind their heads, and elbows touching the wall.
        Cowart testified that he became uncomfortable in the position and asked
to stand, but was denied permission to do so. He admitted that he stood up
anyway, but was forced back to his knees by two officers—Garrett and Weeks—
amidst the officers’ racial epithets. Cowart admitted that he “mouthed off” in
kind.
        According to Cowart, the interaction escalated quickly from there, and
we consider the evidence in the light most favorable to him, as the prevailing
party. Presumably in reaction to Cowart’s verbal responses, Erwin walked in
front of Cowart, who was on his knees and held in position by Garrett and
Weeks, and punched him twice in the face. Immediately after, a “swarm” of
officers took Cowart to the ground and began beating him; officers kicked,
punched, and stomped upon Cowart, and sprayed him with mace. At some
point, Cowart temporarily lost consciousness.                 Eventually, the officers
attempted to lift Cowart to his feet exclusively by his arms—now handcuffed
behind him—causing Cowart great pain. In response to his protests, Cowart



        2See, e.g., King v. McCarty, 781 F.3d 889, 895 (7th Cir. 2015) (holding that a county
jail’s administrative remedies became unavailable after an inmate was transferred beyond
the county jail’s jurisdiction); Johnston v. Maha, 460 F. App’x 11, 15 (2d Cir. 2012) (same);
Rodriguez v. Westchester Cty. Jail Corr. Dep’t, 372 F.3d 485, 488 (2d Cir. 2004) (same).
                                             3
                                 No. 15-10404
was sprayed again with mace by Officer Holt and dropped on his face. Cowart
was subsequently removed from the tank and escorted to the nurses’ station
by multiple officers, including Erwin.      En route, an unidentified officer
slammed Cowart’s head into the elevator wall.         At no point did Cowart
physically threaten the officers or fight back.
      Cowart’s testimony was largely corroborated by five inmate witnesses.
Each recalled that multiple officers attacked Cowart and that Cowart was not
resisting. However, while each inmate could identify Erwin, or an officer
matching Erwin’s description, none could identify Erwin’s co-defendants as
participants.
      Testifying officers presented a different story. Erwin testified that she
took Cowart down to the ground when he “came off the wall” and cursed at the
officers. She denied punching Cowart. Other officers had difficulty recalling
the events, but each testified that no officer punched, kicked, stomped upon, or
otherwise used unreasonable force against Cowart. Multiple officers claimed
Cowart was resisting and only minimal force was used to subdue him. An
incident report completed by Erwin described Cowart as “belligerent” and
reported that he was taken down with “minimal force.”
      Despite the conflicting testimony, it is undisputed that Cowart was
transported to Parkland Hospital later that evening. There, an emergency
room physician diagnosed Cowart with contusions of the face, scalp, and neck,
a neck sprain, and a ruptured eardrum, and noted that Coward had tenderness
and swelling on his right hand. At trial, the physician testified that such
injuries were consistent with severe trauma. Cowart testified that he still
experiences a ringing in his ear and has difficulty gripping objects due to nerve
damage in one hand, which limits his employment options.
      The jury returned a verdict finding Erwin alone liable on all claims and
awarded Cowart $10,000 in compensatory damages and $4,000 in punitive
                                        4
                                     No. 15-10404
damages. The district court entered judgment on the verdict, denying Erwin’s
renewed post-verdict motion for judgment as a matter of law or a new trial.
Erwin timely appealed.
       On appeal, Erwin challenges the district court’s determination that
Cowart complied with the PLRA’s exhaustion requirement, as well as the
district court’s denial of her post-verdict motion for judgment as a matter of
law and for new trial.
                                            II
       We review the district court’s legal rulings regarding exhaustion of
administrative remedies de novo and its factual findings for clear error. 3
      We review the district court’s denial of a motion for judgment as a matter
of law de novo, “applying the same standard as the district court.” 4 When a
case is tried to a jury, a motion for judgment as a matter of law “is a challenge
to the legal sufficiency of the evidence supporting the jury’s verdict.” 5 “In
resolving such challenges, we draw all reasonable inferences and resolve all
credibility determinations in the light most favorable to the nonmoving party,”
and will uphold the verdict “unless there is no legally sufficient evidentiary
basis for a reasonable jury to find as the jury did.” 6
      Finally, we “review a district court’s denial of a motion for a new trial for
abuse of discretion.” 7 But when the district court has denied a new trial
motion, “[o]ur review is particularly limited” and “we must affirm the verdict
unless the evidence—viewed in the light most favorable to the jury’s verdict—




      3  Dillon v. Rogers, 596 F.3d 260, 273 (5th Cir. 2010).
      4  Heck v. Triche, 775 F.3d 265, 272 (5th Cir. 2014) (quoting Foradori v. Harris, 523
F.3d 477, 485 (5th Cir. 2008)).
       5 Id. (quoting Hiltgen v. Sumrall, 47 F.3d 695, 699 (5th Cir. 1995)).
       6 Id. at 273 (quoting Foradori, 523 F.3d at 485); see also FED. R. CIV. P. 50(a).
       7 Alaniz v. Zamora-Quezada, 591 F.3d 761, 770 (5th Cir. 2009)

                                            5
                                       No. 15-10404
points so strongly and overwhelmingly in favor of one party that the court
believes that reasonable men could not arrive at a contrary [conclusion].” 8
                                             III
       We first address Erwin’s threshold argument that Cowart failed to
exhaust administrative remedies. The PLRA requires prisoners to exhaust
“such administrative remedies as are available” prior to filing a § 1983 action
regarding prison conditions. 9 The prison’s grievance procedures, and not the
PLRA, define the remedies that are available and must thus be exhausted. 10
“This circuit has taken a ‘strict’ approach to § 1997e’s exhaustion requirement,
under which prisoners must not just substantially comply with the prison’s
grievance procedures, but instead must ‘exhaust available remedies
properly.’” 11 Because “exhaustion is an affirmative defense, the burden is on
[Erwin]     to   demonstrate       that    [Cowart]     failed    to   exhaust     available
administrative remedies.” 12
       It is undisputed that the Dallas County jail provides a two-step grievance
procedure: First, a prisoner must submit a written grievance to any staff
member at the jail (Step 1); second, a prisoner must appeal an adverse decision
to the Detention Service Manager (Step 2). According to the jail’s inmate
handbook, the Grievance Board, upon receiving a grievance, “sends a[n]
interim reply to the inmate showing grievance receipt, and the grievance



       8  Id. (alterations in original).
       9  42 U.S.C. § 1997e(a) (“No action shall be brought with respect to prison conditions
under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail,
prison, or other correctional facility until such administrative remedies as are available are
exhausted.”); see also Jones v. Bock, 549 U.S. 199, 211 (2007) (“There is no question that
exhaustion is mandatory under the PLRA and that unexhausted claims cannot be brought in
court.”).
        10 Wilson v. Epps, 776 F.3d 296, 299 (5th Cir. 2015) (citing Jones, 549 U.S. at 218).
        11 Id. at 299-300 (5th Cir. 2015) (emphasis in original) (quoting Dillon v. Rogers, 596
F.3d 260, 268 (5th Cir. 2010)).
        12 Dillon, 596 F.3d at 266 (citing Jones, 549 U.S. at 216).

                                              6
                                      No. 15-10404
criteria the grievance is judged on.” The Board sends the interim reply to the
prisoner within 15 days of receipt; an answer within 60 days.
       Erwin does not contest the magistrate’s factual finding that Cowart
submitted a Step 1 grievance to a jail staffer. She further acknowledges that
the parties previously stipulated that Step 2 of the process was not at issue,
given Cowart’s transfer to TDCJ custody prior to the lapse of the Board’s
60-day response period. 13
       Erwin contends that Cowart was required to appeal, or take some other
action, when he failed to receive a timely interim response from the Board.
Erwin asserts that Cowart was familiar with the grievance process and
acknowledged that he “should have known” something had gone amiss when
he did not receive a timely interim reply.              Based on this argument and
according to Erwin’s timeline, Cowart had two weeks prior to his transfer to
rectify the improper processing or non-receipt of his grievance. While we
question Erwin’s timeline, which assumes both that a jail staffer immediately
delivered the Cowart’s grievance and that the grievance was filed that same
day, it is irrelevant to our holding.
       Erwin primarily relies on this court’s opinion in Wilson v. Epps. 14 In
Wilson, we held that when a prison fails to respond timely “at some preliminary
step in the grievance process,” a prisoner is “entitle[d]” to “move on to the next
step.” 15 We explained that “it is only if the prison fails to respond at the last
step of the grievance process that the prisoner becomes entitled to sue, because
then there is no next step (save filing a lawsuit) to which the prisoner can



       13See King v. McCarty, 781 F.3d 889, 895 (7th Cir. 2015) (holding that a county jail’s
administrative remedies became unavailable after an inmate was transferred beyond the
county jail’s jurisdiction); Johnston v. Maha, 460 F. App’x 11, 15 (2d Cir. 2012) (same);
Rodriguez v. Westchester Cty. Jail Corr. Dep’t, 372 F.3d 485, 488 (2d Cir. 2004) (same).
      14 776 F.3d 296 (5th Cir. 2015).
      15 Id. at 301.

                                             7
                                     No. 15-10404
advance.” 16 We held in that case that Wilson failed to exhaust available
remedies when he did not continue on to the next available step after the
prison’s response period on a preliminary step had lapsed. 17
       The grievance policies of the Dallas County Jail indicate that Wilson does
not apply on the facts before us. The jail’s Grievance Plan provides that “[i]f
an inmate is not satisfied with a Board’s findings, the inmate may appeal to
the Detention Service Manager, Quality Assurance Unit.” 18 The Plan further
indicates that the “Board’s findings” are delivered to an inmate in a “written
reply . . . within 60 days of the initial grievance receipt.” An interim response
does not contain “findings” that a prisoner may appeal. Nor does any other
provision in the plan permit an inmate to appeal the lack of a timely interim
reply. Here, unlike in Wilson, the policies afforded Cowart no “next step” once
the response period for an interim reply had lapsed, but pending his receipt of
a written answer with findings.
      Essentially, Erwin reads an additional requirement into the policies—
one requiring prisoners to object in some way if they do not receive a timely
interim reply. However, “[e]xhaustion is defined by the prison’s grievance
procedures, and courts neither may add to nor subtract from them.” 19 The
district court did not abuse its discretion in concluding that Cowart complied
with the PLRA’s exhaustion requirement.
                                           IV
      Erwin contends that insufficient evidence supports the jury’s verdict on
his § 1983 claims for excessive force and bystander liability, the jury’s finding
that Erwin was not entitled to official immunity under state law, and the jury’s


      16 Id. (emphasis in original).
      17 Id. at 302.
      18 The inmate handbook similarly provides “If you disagree with the Board’s findings,

you may appeal to the Chief Deputy, Office of Inmate Housing.”
      19 Cantwell v. Sterling, 788 F.3d 507, 509 (5th Cir. 2015) (emphasis added).

                                            8
                                      No. 15-10404
award of compensatory and punitive damages. She further argues that the
district court erred by denying Erwin qualified immunity against Cowart’s
§ 1983 claims and by denying a requested jury instruction pertinent to
Cowart’s claim for assault. Finally, Erwin challenges the district court’s denial
of her motion for new trial.
                                             A
       In evaluating excessive force claims under the Eighth Amendment, the
“core judicial inquiry” is “whether force was applied in a good-faith effort to
maintain or restore discipline, or maliciously and sadistically to cause harm.” 20
Though “[t]he focus of this standard is on the detention facility official’s
subjective intent to punish,” 21 intent is determined by reference to the
well-known Hudson factors—“the extent of injury suffered, the need for
application of force, the relationship between that need and the amount of force
used, the threat reasonably perceived by the responsible officials, and any
efforts made to temper the severity of a forceful response.” 22 The amount of
force used must be more than de minimis, “provided that the use of force is not
of a sort ‘repugnant to the conscience of mankind.’” 23 A plaintiff need not show
significant injury, although the extent of the injury may supply insight as to
the amount of force applied. 24
       Erwin concedes the evidence supports a finding that she punched Cowart
twice in the face but claims the record supports nothing more. She further




       20 Hudson v. McMillian, 503 U.S. 1, 6-7 (1992).
       21 Valencia v. Wiggins, 981 F.2d 1440, 1449 (5th Cir. 1993).
       22 Kitchen v. Dall. Cty., 759 F.3d 468, 477 (5th Cir. 2014) (internal quotation marks

omitted) (quoting Hudson, 503 U.S. at 7); see also Valencia, 981 F.2d at 1449.
       23 Hudson, 503 U.S. at 9-10 (quoting Whitley v. Albers, 475 U.S. 312, 327 (1986)).
       24 See Wilkins v. Gaddy, 559 U.S. 34, 37-39 & n.2 (2010) (“Injury and force, however,

are only imperfectly correlated, and it is the latter that ultimately counts.”).
                                             9
                                       No. 15-10404
avers that the punches did not involve the level of force required for an Eighth
Amendment violation.
       Erwin’s position is that the “objective evidence” offered at trial, which
included photographs, medical records, and testimony from medical
professionals, cannot be contradicted by Cowart’s or other witnesses’
testimony.      Erwin’s “objective evidence” argument is derived from her
misplaced reliance on two opinions in which this court considered objective
evidence—in both cases, a videotape—to determine whether factual disputes
existed at the summary judgment stage. 25                    Those cases are factually
inapposite.     In the present case, the objective evidence is not necessarily
inconsistent with eye witness accounts of what transpired at the jail on the day
in question.      There were material factual disputes to be resolved by a
factfinder, and we apply the long-standing principle of deference afforded to
verdicts rendered by a jury. We “review all of the evidence from the record,
draw all reasonable inferences in favor of the nonmoving party, and may not
make credibility determinations or weigh the evidence.” 26
       The evidence in this case supports the jury’s verdict finding Erwin liable
for excessive force.       We note that the questions put to the jury did not
differentiate between Erwin’s punches and the subsequent melee; the jury was
simply asked whether the officers used excessive force.                     Accordingly, in
reviewing the verdict, we consider whether the jury could have found that
Erwin used excessive force by punching Cowart, by beating him further
alongside other officers, or both.




       25  Schneider v. Kaelin, 569 F. App’x 277, 279-80 (5th Cir. 2014) (per curiam); Carnaby
v. City of Hous., 636 F.3d 183, 187 (5th Cir. 2011).
        26 E. Tex. Med. Ctr. Reg’l Healthcare Sys. v. Lexington Ins. Co., 575 F.3d 520, 525 (5th

Cir. 2009).
                                              10
                                         No. 15-10404
      As Erwin admits, a reasonable jury could find that she punched Cowart
twice in the face. The record contravenes Erwin’s characterization of the
punches as a mere “malevolent touch” that involved only de minimis force.
Though an excessive force plaintiff need not show significant injury, the extent
of injury may supply insight as to the force applied. 27 Photographs of Cowart’s
injuries reveal bruising on Cowart’s face and ear; hospital records report
contusions to his face, as well as a ruptured ear drum; and the emergency room
physician testified that “clearly repeated blows [to the head] could give you
these sorts of findings, as well as could a single blow.” The jury was entitled
to tie these injuries to Erwin’s punches and conclude that the injuries were
indicative of excessive force. We reject Erwin’s implication that the confused
nature of the attack erodes a causal connection between her conduct and
Cowart’s injuries so as to insulate her from liability.
      Regardless, the jury was entitled to find an excessive force violation
based on other Hudson factors, namely, the use of force despite the lack of a
perceived threat or need for force.             There was evidence that Cowart was
restrained and non-threatening when Erwin punched him. This version of
events, which we must accept at this stage, supports a finding of excessive
force—“courts have frequently found constitutional violations in cases where a
restrained or subdued person is subjected to the use of force.” 28 It is notable
that even Erwin testified that, assuming she had punched him, such force
would be excessive.
      Erwin suggests that no testimony tied her to the beating that followed
her punches. However, Cowart and multiple inmate witnesses testified that
Erwin participated in the fray. The testimony established that Cowart was



      27   See Wilkins v. Gaddy, 559 U.S. 34, 37-39 & n.2 (2010).
      28   Kitchen v. Dall. Cty., 759 F.3d 468, 479 (5th Cir. 2014).
                                               11
                                       No. 15-10404
restrained, if not incapacitated, during this portion of the assault. Drawing all
inferences in Cowart’s favor, as we must, sufficient evidence supports the jury’s
finding that Erwin used unjustified force on Cowart beyond her two initial
punches.
       Erwin nevertheless claims that she is entitled to qualified immunity.
Qualified immunity shelters state officials from liability only “to the extent
that the officials’ actions do not violate clearly established statutory or
constitutional rights.” 29 “A public official is entitled to qualified immunity
unless the plaintiff demonstrates that (1) the defendant violated the plaintiff’s
constitutional rights and (2) the defendant’s actions were objectively
unreasonable in light of clearly established law at the time of the violation.” 30
In defining clearly established law, we must avoid a high level of generality
and instead consider “whether the violative nature of particular conduct is
clearly established.” 31
       We have little difficulty concluding that in 2009, the time of the incident,
it was well-established, in sufficiently similar situations, that officers may not
“use gratuitous force against a prisoner who has already been subdued . . . [or]
incapacitated.” 32 Reasonable officers had fair notice that such conduct under
the circumstances violated Cowart’s right to be free from excessive force. 33




       29 Trent v. Wade, 776 F.3d 368, 376 (5th Cir. 2015) (internal quotation marks omitted).
       30 Waganfeald v. Gusman, 674 F.3d 475, 483 (5th Cir. 2012).
       31 Mullenix v. Luna, 136 S. Ct. 305, 308 (2015) (per curiam) (quoting Ashcroft v. al-

Kidd, 563 U.S. 731, 742 (2011)).
       32 Skrtich v. Thornton, 280 F.3d 1295, 1303 (11th Cir. 2002); see also Kitchen v. Dall.

Cty., 759 F.3d 468, 479 & n.27 (5th Cir. 2014) (citing pre-2009 cases holding that the use of
force against a nonresisting inmate violates the Eighth Amendment); Brown v. Lippard, 472
F.3d 384, 386-87 (5th Cir. 2006); Gomez v. Chandler, 163 F.3d 921, 922, 924-25 (5th Cir.
1999).
       33 See Saucier v. Katz, 533 U.S. 194, 202 (2001).

                                             12
                                   No. 15-10404
        We do not address Erwin’s challenges to the jury’s findings of § 1983
bystander liability or assault under state law, as Erwin’s liability for excessive
force is alone sufficient to uphold the verdict.
                                         B.
        Erwin challenges the jury’s award of damages. Erwin first argues that
the $10,000 in compensatory damages is unsupported by the evidence. The
jury was instructed to consider damages for physical pain and mental anguish,
physical impairment, and loss of earning capacity. When a damage award
includes recovery for pain and suffering, which are “to a large degree, not
susceptible to monetary quantification,” the jury “has especially broad
leeway.” 34
        We are satisfied that the award of $10,000 in compensatory damages
falls within the range of permissible awards supported by the evidence in this
case.        Cowart testified that he “was in so much pain and blood [was]
everywhere,” that his arms and hands were “completely numb,” that he heard
a “constant ringing” in his left ear, and that he was screaming from the pain.
The inmate witnesses corroborated Cowart’s report of pain and suffering at the
scene. Photographs taken after the altercation show redness and injury to
Cowart’s face, ear, neck, and back. Medical records and testimony further
support Cowart’s account of his injuries and pain. A triage nurse observed
bruising and redness on Cowart’s face and neck and noted that Cowart was
complaining of throbbing in his left eye and ear and his right hand, as well as
diminished hearing.        The treating physician diagnosed Cowart with a
perforated ear drum, a neck sprain, multiple contusions, and swelling and
tenderness on his right hand. When asked, the physician confirmed that



         Seidman v. Am. Airlines, Inc., 923 F.2d 1134, 1141 (5th Cir. 1991) (internal
        34

quotation marks omitted).
                                         13
                                       No. 15-10404
Cowart’s diagnoses are consistent with severe trauma.                       Compensatory
damages in the amount of $10,000 is not “entirely disproportionate to the
injury sustained.” 35
       Erwin next asks this court to exercise its “discretionary moral judgment”
and set aside the jury’s award of $4,000 in punitive damages. She contends
the award must be set aside because she lacked the requisite mental state and
because the damages serve no deterrent value since Erwin no longer works in
law enforcement. Erwin does not challenge the quantum of punitive damages,
only the fact of their imposition.
       A jury may award punitive damages in a § 1983 action when an official’s
conduct is “‘motivated by evil intent’ or demonstrates ‘reckless or callous
indifference’ to a person’s constitutional rights.” 36 As Cowart correctly notes,
the jury’s verdict on Cowart’s excessive force claim—premised on a finding of
malicious intent—permitted the jury to impose punitive damages. 37
Additionally, Erwin fails to realize that punitive damages are aimed not only
at her, but also to “deter h[er] and others like h[er] from similar conduct in the
future.” 38 Finally, the “discretionary moral judgment” of whether to award
punitive damages when the legal threshold is met belongs to the jury, not this
court. 39




       35 Eiland v. Westinghouse Elec. Corp., 58 F.3d 176, 183 (5th Cir. 1995) (internal
quotation marks omitted).
       36 Sockwell v. Phelps, 20 F.3d 187, 192 (5th Cir. 1994) (quoting Smith v. Wade, 461
U.S. 30, 56 (1983)).
       37 See Smith, 461 U.S. at 51-55; see also Cooper v. Morales, 535 F. App’x 425, 432 (5th

Cir. 2013) (per curiam) (citing Jones v. Conner, 233 F.3d 574, at *1 (5th Cir. 2000) (per
curiam) (unpublished)).
       38 Smith, 461 U.S. at 55 (quoting Restatement (Second) of Torts § 908(1) (1977)

(emphasis added)).
       39 Id.

                                             14
                                        No. 15-10404
                                               C
      We finally turn to the district court’s denial of Erwin’s motion for new
trial. Erwin contends that a new trial is warranted because (1) the testifying
inmate witnesses likely conspired en route to the trial to produce corroborating
testimony, (2) the jury was confused about damages, and (3) there is “no legally
principled basis” for finding Erwin alone liable.
      The record does not support Erwin’s claim that the inmate witnesses
fabricated a joint tale. The inmate witnesses were no more consistent in their
accounts of the events than the testifying officers. Moreover, Erwin asked each
inmate if they had conversed during cross-examination. Apparently the jury
did not find the contrived-testimony theory convincing, and we do not “reweigh
the evidence or assess the credibility of witnesses.” 40
      Erwin argues that the jury was confused by a particular interrogatory
and read it to require a damages award. The jury sent a question to the district
court during deliberations indicating that the jury was confused by a specific
interrogatory and “d[id] not want to consider damages for the defendants.” We
agree with the district court that a fair reading of the record indicates that the
jury initially interpreted the interrogatory to permit damages in favor of the
defendants, as opposed to Cowart. However, the district court’s responses
advised the jury that if it reached the issue of damages, damages could only be
awarded to Cowart.           The responses provided to the jury do not evince a
mandatory damages instruction, as Erwin suggests.
      Erwin maintains that she should not have been found solely liable
because trial testimony indicated that multiple officers attacked Cowart. It is
of course no defense to Erwin’s liability that a jury did not find her
co-defendants liable by a preponderance of the evidence. As both Cowart and


      40   United States v. Owens, 683 F.3d 93, 101 (5th Cir. 2012).
                                              15
                                No. 15-10404
the district court noted and our review of the record confirms, the jury’s
findings as to Erwin’s co-defendants can be attributed to the inmate witnesses’
repeated identification of Erwin and her actions in contrast to their inability
to identify Erwin’s male co-defendants.
      In sum, the result in this case does not reflect a miscarriage of justice
and the district court acted within its discretion in denying Erwin’s new trial
motion.
                               *      *       *
      The judgment of the district court is AFFIRMED.




                                      16